Pee Curiam.
The principal question involved in this case is whether the evidence sustains the findings of the trial court to the effect that plaintiff’s property was damaged as claimed in the complaint. We find in the record sufficient evidence, and sustain the findings. The assignments of error on the subject of the admission of evidence are disposed of by the case of Hueston v. Mississippi & R. R. Boom Co., 76 Minn. 251, 79 N. W. 92, and the question of plaintiff’s ownership of the land by Rau v. Minnesota Valley R. Co., 13 Minn. 407 (442). The damages are not excessive.
Order affirmed.